Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 18 July 1818
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith




Dear Madam
Washington 18 July 1818


Mr. Adams’s business accumulates so rappidly and Genl. Jackson has cut out so much new and difficult work for the Government I despair of seeing you this year—Contrary to your idea Mr. Adams enjoys his health hitherto perfectly but I have totally lost the little share I possessed on my arrival in this Country as I now scarcely know what it is to be well two days together—my lungs are very much affected and I have a constant pain in my side spitting of blood and dispepsia—the physician thinks that it is probable the change of Climate will in the end produce a favorable change in my Constitution and that my complaints are chiefly owing to debility and over fatigue—
I am little surprized at John’s having worn out his Shirts as I left him a very large stock which were mostly new the day we left England—when I had those made, I wished to have plain collars for them but he would not hear of it—I have some linen of Charles’s which I will send on by the first favorable opportunity and will thank you to get it made up for him—
The heat has been very great here but by the Newspaper accounts not so great as in Philadelphia in New York or Baltimore the thermometer never having been higher than 95. degrees. Many persons have lost their lives by drinking cold water. 13 died in one day The City is healthy however and we have heard of no fevers hitherto—
The President is at Washington but will leave it shortly—considerable movement among the diplomats—and some whispers of a Spanish war—but I believe without foundation—this however is mere conjecture as I know nothing about it—Present me kindly to the family and believe me most respectfully yours



L. C. Adams




